                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

BRENDA A. HERZ,

                    Plaintiff,                         8:18-CV-430

vs.
                                                      JUDGMENT
LIFE INSURANCE COMPANY OF
NORTH AMERICA,

                    Defendant.


      Pursuant to the parties' Joint Stipulation for Dismissal with Prejudice,
this case is dismissed with prejudice, each party to pay their own attorney's
fees and costs.


      Dated this 26th day of December, 2018.


                                          BY THE COURT:



                                          John M. Gerrard
                                          Chief United States District Judge
